Welcome
I would now like to welcome a delegation from Iraq, on the occasion of their visit to our Parliament. I would like to extend a cordial welcome to them within the framework of our interparliamentary meetings.
(Applause)
Mr Khalid Al Atiyah, First Vice-President of the House of Representatives of the Republic of Iraq, chairs this delegation.
It gives me great pleasure to emphasise the encouraging progress made in Iraq on matters of security and the rule of law, to which the provincial elections held last January bear witness, and we hope that the many problems and difficult years that this country has experienced will very soon be overcome.
They can rest assured that the European Union and this Parliament will always be at their side to help them to consolidate the peace, democracy, and stability to which Iraq, like any other nation on earth, has a right.
I hope that the meetings held within our Parliament will be fruitful, and that your stay amongst us will allow the bonds that unite our two Parliaments to be strengthened.
(Applause)